FRANKLIN, C. J.
In all civil cases other than those where the appellant is not required to give bond on appeal the appeal is taken by the appellant giving notice of appeal in open court, which shall be noted on the docket and entered of record and within twenty days after giving such notice by filing with the clerk of the court an appeal bond. Par. 1496, Rev. Stats. Ariz. 1901, as amended, chapter 21, First Legislature, First Session 1912. Giving the notice of appeal, and in cases where a bond on appeal is required filing the appeal bond, are jurisdictional. In this case the bond on appeal was filed, but the record fails to show that appellant gave the statutory notice of appeal. This is fatal, and this court has no jurisdiction of the case but to dismiss the appeal.
It may not be inappropriate to state that the manner of presenting the record to this court for review does not meet the requirements of the law and the rules of this court. The assignments of error are too general and indefinite to be considered ; the appellant has prepared no abstract of the record, and in other particulars the manner of presenting the merits of the ease for review are exceedingly informal.
Attorneys who practice in this court must familiarize themselves with the statutory provisions and rules governing appeals and substantially comply with the appellate procedure. This should be done to the end that this court may be enabled to properly consider the merits of the eases presented, and also in justice to their clients who intrust to them their rights in this respect.
Appeal dismissed.
CUNNINGHAM and ROSS, JJ., concur.